Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4, 6-14, 17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,251,801 (Breegi et al) in view of Roberts (WO 2015/189541). The claims both recite an incubator system including a frame, a disposable housing (pending claim 1) or flexible canopy (patented claim 1) connected to the frame; the housing or canopy having a plurality of sidewalls and a base and at  least one tube port that is connected to a control device to control the temperature and gas content.  The pending claims further include at least one airlock access door, while this is considered to be obvious to allow for access to the inside of the device to place and/or remove the infant, Roberts teaches a collapsible incubator with a door for infant access (Abstract; 3; Fig. 1; p 9, In 3-5). It would have been obvious to one of ordinary skill in the art that the system of Breegi et al be modified as claimed in view of Roberts to provide a closed system for placing the infant, while facilitating access thereto.
s 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,251,801 in view of Kolarovic (2002/0147381).  As discussed above, the claims to Breegi et al claim the same device except for the specific control system.  Kolarovic teaches a control system module for controlling the microenvironment of a contained space of a neonatal infant incubator apparatus (control system 46, para. [0026]), the control system comprising a housing (Fig. 5) for containing any one or more of:
a. apower supply comprising a battery or a voltage converter, or both
b. amicroprocessor connected to the power supply, the microprocessor comprising software for executing a program (microprocessor 48, para. [0026]) for controlling one or more of the functions:
i. maintaining temperature within a pre-determined temperature range (para. [0036)]), il. maintaining humidity within a pre-determined humidity range,
ili. maintaining light at within a pre-defined wavelength range,
iv. maintaining the gas composition within a pre-determined range, and
v. maintaining sterility of the air in the contained space,

c. aninterface with one or more switches for controlling power to microprocessor, and for controlling any one or more functions (i) to (v) (para. [0045]);
d. an outlet port and a tube coupling system configured for air communication with an inlet port on a disposable neonatal infant incubator apparatus.
. 

5.	Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,251,801  in view of Veen et al (2014/0212329). As discussed above, the claims to Breegi et al claim the same device except for the use of a camera, Veen et al teaches an incubator with a camera for conveying purification image related to the incubator cavity (para. [0024]). It would have been obvious to one of ordinary skill in the art that the system be modified to include a camera to provide improved purification sensing.

6.	Applicant’s arguments, see page 2, filed 26 July 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of obvious double patenting rejection, above, since the prior reference is commonly owned and the claims are not patentably distinct.

7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791